             Case 1:20-cr-00109-ABJ Document 45 Filed 05/27/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       Case No. 20-CR-109 (ABJ)
                                              :
MICAH EUGENE AVERY,                           :
                                              :
                       Defendant.             :

  UNITED STATES= MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court for permission to file a sur-reply to the

Defendant’s Reply to United States’ Supplemental Brief in Opposition to Defendant’s Motion to

Suppress (Docket Entry 43). The bases for the United States’ Motion are as follows.

       1.       On January 15, 2021, the defendant filed a limited motion to suppress the “physical

evidence” in this case, resting exclusively on the claim that the officers had neither probable cause

nor a warrant to seize or search him. (Docket Entry 30). The Government filed its opposition to

the defendant’s motion on January 29, 2021, focusing its arguments on the issues raised in the

motion to suppress—namely, the lawfulness of the arrest and search incident to arrest. (Docket

Entry 31).

       2.       On May 11, 2021, the parties appeared for a hearing on the defendant’s motion to

suppress and the government presented testimony from one witness. During cross-examination,

counsel for defendant sought to expand the scope of the inquiry and sought to suppress the text

messages that appeared on the face of the phone when it was seized.

       3.       Lacking any previous legal or factual articulation of this new issue regarding the

text messages on the face of the phone, the Court ordered supplemental briefing from the parties

with the government’s submission due on May 18, 2021, and the defendant’s reply due on May
             Case 1:20-cr-00109-ABJ Document 45 Filed 05/27/21 Page 2 of 4




25, 2021.

        4.      On May 18, 2021, the government filed its supplemental brief, and on May 25,

2021, the defendant filed his reply.

        5.      In response to defense counsel’s request to view the cell phone, the government

arranged for the parties to view the phone on May 27, 2021, at 11:00 a.m. The government

anticipated that the parties would provide a joint status update to the Court following that viewing,

which resolved the issue of the cell phone’s settings. However, as noted in a separate pleading

defense counsel informed undersigned counsel on May 26 that he would not be viewing the

evidence on May 27.

        6.      Undersigned counsel would like an opportunity to respond to the defendant’s May

25 brief, in which he – for the first time – articulates in writing his legal theory for why he contends

the text messages should be suppressed. The government also would like the opportunity to

provide the Court with additional information regarding the cell phone’s settings.

        7.      With the upcoming holiday weekend, the government seeks seven days following

the May 27 viewing to file a sur-reply.

        WHEREFORE, the United States respectfully requests permission to file a brief, sur-reply

in this matter by Friday, June 4, 2021, for the Court’s review.

                                                        Respectfully submitted,

                                                        CHANNING D. PHILLIPS
                                                        Acting United States Attorney
                                                        D.C. Bar No. 415793

                                            By:         /s/ Amanda Fretto
                                                        AMANDA FRETTO
                                                        JAMES B. NELSON
                                                        D.C. Bar No. 1018284

                                                   2
Case 1:20-cr-00109-ABJ Document 45 Filed 05/27/21 Page 3 of 4




                                  Assistant United States Attorney
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-7268
                                  amanda.fretto@usdoj.gov




                              3
        Case 1:20-cr-00109-ABJ Document 45 Filed 05/27/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on May 27, 2021.



                                   By:           /s/ Amanda Fretto
                                                 AMANDA FRETTO
                                                 D.C. Bar No. 1018284
                                                 Assistant United States Attorney
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7268
                                                 amanda.fretto@usdoj.gov




                                             4
